11TH COURT OF APPEALS
                               EASTLAND, TEXAS
                                   JUDGMENT


Frank R. Salinas,                          * From the 118th District
                                             Court of Howard County,
                                             Trial Court No. 50077.

Vs. No. 11-15-00082-CV                     * May 21, 2015

Jason Isaac Miramontes,                    * Per Curiam Memorandum Opinion
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s opinion,
the appeal is dismissed.